DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/19/2022 with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues that Boucher does not disclose that “transmission of the weight is based upon the lid being closed”. However Boucher discloses preventing operation of the system while the lid is in the open position (col 9 lines 2-6). This would prevent weighing and the transmission of weights while open. For at least the foregoing reasons claim 1 and its dependent claims stand rejected.
Applicant’s arguments, see remarks, filed 08/19/2022, with respect to the rejection(s) of claim(s) 9 and its dependent claims under Boucher or Ham have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cizmark in view of Horiyama.
Applicant’s arguments, see remarks, filed 08/19/2022, with respect to claim 17 and its dependent claims have been fully considered and are persuasive.  The rejections of claim 17 and its dependent claims have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. US 8,108,068.
Boucher discloses a monitoring system comprising:
(Re claim 1) “a weight sensor for receiving a vial containing a controlled substance possessed by a patient” (120,200 figure 1). “a processor receiving a weight measured by the weight sensor” (802,650 figure 8). “a communication circuit capable of transmitting the weight measured by the weight sensor to a remote server” (835,1102,1106 figure 8,11). “a container containing the weight sensor and the vial, wherein the container including a lid enclosing the vial, wherein the container includes a processor programmed to cause the weight sensor to weigh the vial and the processor to transmit the weight of the vial to the remote server based upon the lid being closed” (col 14-15 lines 41-10, Col 9 lines 2-6, 500, 562 figure 5).
	(Re claim 2) “the remote server, wherein the remote server is programmed to commission the weight sensor, the vial, and the controlled substance by receiving a maximum use per time period of the controlled substance from a pharmacy” (1200 figure 12).
	(Re claim 3) “the remote server is further programmed to receive an initial number of pills of the controlled substance in the vial” (col 7 lines 33-40 ‘amount of medication remaining’).
	(Re claim 4) “wherein the maximum user (use) per time period is a maximum number of pills per time period” (1002 figure 10).
	(Re claim 6) “the remote server is programmed to calculate an average weight of each of the plurality of pills of the controlled substance in the vial” (col 21 lines 29-49).
	(Re claim 7) “wherein the processor is programmed to transmit the weight measured by the weight sensor to the remote server based upon the vial being removed from the weight sensor and being replaced onto the weight sensor” (col 14-15 lines 41-10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher in view of Cizmarik US 2014/0310018.
	Boucher discloses the system as rejected above.
	Boucher does not disclose receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance.
	Cizmarik teaches receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance (para 0032).
	It would have been obvious to one skilled in the art to modify the system of Boucher to include receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance because it allows the systems calculations to be more accurate.

Claim(s) 9,11,13-16,19,23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizmark US 2014/0310018 in view of Horiyama et al. US 8,267,247.
Cizmark discloses a container comprising
(Re claim 9,19) “a base” (10 figure 1). “a second compartment, wherein the second compartment has a second lid that is secured by a lock, the second compartment defined between the base and the second lid” (col 0038, 20, 1 figure 1 ). “at least one weight sensor within the second compartment each configured to receive a vial thereon” (100,30 figure 1).
Cizmark does not disclose a first compartment, wherein the first compartment has a first lid that is releasable without any lock; and wherein the first compartment is defined between the first lid and the second lid and that the first and second lid are hingeably connected directly to the base.
Horiyama teaches a first compartment, wherein the first compartment has a first lid that is releasable without any lock; and wherein the first compartment is defined between the first lid and the second lid and that the first and second lid are hingeably connected directly to the base (3,22,21,7-9, 29 figures 2,12).
It would have been obvious to one skilled in the art to modify the system of Cizmark to include a first compartment, wherein the first compartment has a first lid that is releasable without any lock; and wherein the first compartment is defined between the first lid and the second lid and that the first and second lid are hingeably connected directly to the base because it provides a convenient compartment for accessory items and the single hinge is more robust than multiple hinges.
(Re claim 11) “the at least one weight sensor is a plurality of weight sensors” (para 0032, 100 figure 1).
(Re claim 13) “wherein the base includes at least one bay defined therein, each of the at least one bays having one of the at least one weight sensors therein” (para 0029, 0032).
(Re claim 14) “a processor and a communication circuit, wherein the processor is programmed to transmit a weight determined by the at least one weight sensor of the vial received thereon to a remote server” (para 0012, 0032, 0050).
	(Re claim 15) “the processor is programmed to transmit the weight of the vial to the remote server based upon the second lid being closed” (para 0043).
	(Re claim 16) “the first compartment contains naloxone and wherein the second compartment contains an opioid” As modified in the rejection of claim 9, Cizmark/Horiyama disclose a first and second compartment which would be capable of containing naloxone and an opiod.
(Re claim 23) “a lower base portion secured to an upper base portion, wherein the upper base portion includes a plurality of bays formed therein” (40 para 0029). “wherein the at least one weight sensor is a plurality of weight sensors, each of the plurality of bays having one of the plurality of weight sensors therein” (100 figure 1, para 0032).
	(Re claim 24) “at least one indicator formed in the upper base portion” (90 figure 1).
Claim(s) 20-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizmark/Horiyama in view of Brown US 5,915,553.
Cizmark/Horiyama disclose the system as rejected in claims 9 and 19.
	Cizmark does not disclose that a handle opening is formed through the base and one of the lids.
	Brown teaches a handle opening is formed through the base and one of the lids (80,12,14,16 figure 2,8). A handle opening exists in both lids and the base through which the handle can be reached. The base and the second include portions defining the handle and including another handle portion on the first lid would have been obvious to one skilled in the art as merely duplication of parts.
	It would have been obvious to one skilled in the art to modify the system of Cizmark/Horiyama to include a handle opening is formed through the base and one of the lids because it allows for the system to be moved around easily and prevents the lids from opening when being moved by the handle.
	
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizmark/Horiyama in view of Hines US 2018/0064609.
Cizmark/Horiyama discloses the system as rejected in claim 9.
Cizmark/Horiyama does not disclose a mobile device secured to the first lid.
Hines teaches a mobile device secured to the lid (110, 102 figure 1).
	It would have been obvious to one skilled in the art to modify the system of Cizmark/Horiyama to include a mobile device secured to the lid because it easily adds additional features to the system.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizmark/Horiyama in view of Hicks et al. US 4,275,384.
Cizmark/Horiyama discloses the system as rejected in claim 9. The bays of Cizmark could hold a small container horizontally.
Cizmark/Horiyama does not disclose that the plurality of bays are each configured to receive a vial horizontally therein.
Hicks teaches that the plurality of bays are each configured to receive a vial horizontally therein (12A-D figure 1).
It would have been obvious to one skilled in the art to modify the system of Cizmark/Horiyama to include that the plurality of bays are each configured to receive a vial horizontally therein because it is an obvious alternative orientation and allows for different form factors of bases.

Allowable Subject Matter
Claims 17 and 18 are allowed over the present prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  A method for monitoring a drug comprising receiving an indication at a remote server that a container is being commissioned, an initial number of pills, a max daily pill use, weights of each of the plurality of vials empty, weights of each of the plurality of vials filled with pills and weighing the drugs in the possession of the patient report the weight to a remote server, comparing the reported weight to a previously reported weight and determining whether to generate an alert in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655